                                                                                                                                          Page I of I
AO 2 58 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offen ses Committed On or After November I, 1987)
                                      v.
                                                                                 Case Number: 19MJ21199
                  Adrian De La Cruz-Sebastian
                                                                                 Robert Swain CJA

                                                                                                                FILED
                                                                                 Defendant 's Attorne


 REGISTRATION NO. 83802298
                                                                                                                  MAR 0 8 2019
 THE DEFENDANT:
  1ZJ pleaded guilty to count(s) _!l~o~f~C~o~m~pr!l~a~in~t----------+-~~:=mFOTI;THrc=;=room--:--l
  D was found guilty to count(s)
      after a plea of not guilty.                                                             .
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the followmg offense(s):
 Title & Section                    Nature of Offense                                                               Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

   D The defendant has been found not guilty on count(s) - - - - - -- - - -- - - -- - - -- -
   0 Count(s)                                                 dismissed on the motion of the United States.
                    ------------~----~



                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 D TIME SERVED                               ~             5'
                                                                                 _ _ _ __ _____ days

   IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the    defendant's possession at the time of arrest upon their deportation or removal.
  D      Court recommends defendant be deported/removed with relative,                          charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday March 8, 2019
                                                                              Date of Imposition of Sentence


 Received
               --------~
                DUS M                                                                '\OJ.'-£":>.J.JJ..JE STANLE    NE
                                                                                                    ATES MAGISTRATE JUDGE


 Clerk' s Office Copy                                                    «Case_Office»:«Case_Yearn-«Case_Type »-«Case_No_»
